SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1358
CA 12-01030
PRESENT: CENTRA, J.P., FAHEY, SCONIERS, VALENTINO, AND MARTOCHE, JJ.


ALLEN-BAILEY TAG & LABEL, INC. AND L.C.
PARTNERS, LLC, PLAINTIFFS-APPELLANTS,

                     V                                           ORDER

DAVID E. BEARDSLEY AND LAURIE A. BEARDSLEY,
DEFENDANTS-RESPONDENTS.


UNDERBERG & KESSLER LLP, ROCHESTER (PAUL F. KENEALLY OF COUNSEL), FOR
PLAINTIFFS-APPELLANTS.

SANTIAGO BURGER ANNECHINO LLP, ROCHESTER (MICHAEL A. BURGER OF
COUNSEL), FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Livingston County
(Matthew A. Rosenbaum, J.), entered April 5, 2012. The order, among
other things, granted in part defendants’ cross motion for summary
judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   December 21, 2012                    Frances E. Cafarell
                                                Clerk of the Court